                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

CHERYL J. MADERE                                              CIVIL ACTION

VERSUS                                                        NUMBER: 19-0864

ANDREW SAUL,                                                  SECTION: “E”(5)
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION

                                         ORDER

      The Court, having considered the motions, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of the parties to file any

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the

Magistrate Judge’s Report and Recommendation and adopts it as its opinion herein.

      Accordingly,

      IT IS ORDERED that Plaintiff’s case is remanded to the Commissioner for further

proceedings consistent with the Court’s opinion.

      New Orleans, Louisiana, this 5th day of February, 2020.




                                                          SUSIE MORGAN
                                                   UNITED STATES DISTRICT JUDGE
